Exhibit 10.13.2

FEDERAL HOME LOAN BANK OF CHICAGO

LONG TERM SUPPLEMENTAL INCENTIVE COMPENSATION PLAN

 

I. PURPOSE

The purpose of the Federal Home Loan Bank of Chicago Long Term Supplemental
Incentive Compensation Plan (the “Plan”) is to provide additional incentive for
the required sustained efforts, decisions, innovation and discipline from
certain Bank officers who significantly contribute to the attainment of
long-term goals of the Federal Home Loan Bank of Chicago (“Bank”), and to
enhance the retention of such officers by providing such officers with a
competitive compensation opportunity, which aligns their interests with those of
the Bank’s members.

 

II. DEFINITIONS

The following terms shall have the meanings stated below unless the context
clearly indicates otherwise.

 

  a. “Code” shall mean the Internal Revenue Code of 1986, as amended, and all
Regulations and pronouncements issued thereunder.

 

  b. “Change of Control” of the Bank shall mean the occurrence at any time of
any of the following events:

 

  (1) any person, more than one person acting as a “group” (as defined in
section 1.409A-3(i)(5) of the Regulations), acquires ownership of equity
securities of the Bank that, together with equity securities held by such person
or group, constitutes more than 50% of the total voting power of the equity
securities of the Bank; provided, however, that if any person or group, is
considered to own more than 50% of the total voting power of the equity
securities of the Bank, the acquisition of additional equity securities by the
same person or group will not be considered a Change of Control under this
Agreement. An increase in the percentage of equity securities of the Bank owned
by any person or group as a result of a transaction in which the Bank acquires
its own equity securities in exchange for property will be treated as an
acquisition of equity securities of the Bank for purposes of this paragraph; or

 

  (2) during any period of twelve (12) consecutive months, individuals who at
the beginning of such period constituted the Board (together with (a) any new or
replacement directors whose election by the Board, or (b) whose nomination for
election by the Bank’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or



--------------------------------------------------------------------------------

  (3) the Bank sells or transfers 95% or more of its business and/or assets to
another bank or other entity.

 

  c. “Disability” shall mean a Participant: (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (2) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.

 

  d. “ERISA” means the Participant Retirement Income Security Act of 1974, as
amended and all Regulations and pronouncements issued thereunder.

 

  e. “Good Reason” shall mean either of the following:

(1) a reduction by the Bank in the Participant’s base salary, unless such
reduction: (i) is associated with a “General Reduction” in compensation among
employees in the same job grade or employees who are similarly situated and such
reduction is in response to adverse or declining economic conditions; and
(ii) does not exceed 5% of the Participants’ base salary amount in effect at the
time of the reduction; or

(2) the relocation of the Participant’s principal office assignment to a
location more than fifty (50) miles from its location on the date hereof.

 

  f. “Normal Retirement Age” means the date the Participant attains age
sixty-five (65).

 

  g. “Participant” shall mean each employee of the Bank designated by the
Committee to be eligible to participate in the Plan.

 

  h. “Performance Based Compensation” means compensation that is based on
services over a period of at least twelve (12) months and which satisfies the
requirements for “performance based compensation” as such term is used in
Section 409A(a)(4) of the Code.

 

  i. “Performance Period” shall mean the period of time selected to measure
achievement of Performance Goals.

 

  j. “Separation from Service” shall mean the earliest date on which a
Participant has incurred a “separation from service,” within the meaning of
Section 409A(a)(2) of the Code, with the Bank. For purposes of the foregoing:

 

  (1)

a Participant shall be considered to have incurred a Separation from Service
with the Bank if the Participant dies, retires, or otherwise has a termination
of employment with the Bank, and except as otherwise

 

2



--------------------------------------------------------------------------------

 

provided in applicable Regulations, the employment relationship shall be treated
as continuing intact while the individual is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months or, if longer, so long as the individual retains a right to
reemployment with the Bank under an applicable statute or by contract;

 

  (2) a Participant shall not be deemed to have incurred a termination of
employment unless the Participant and the Bank reasonably anticipated that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or as an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Participant has been providing services to the Bank
for less than thirty-six (36) months) of the average level of bona fide services
performed (whether as an employee or as an independent contractor) over the
immediately preceding twelve (12) month period (or the full period of services
to the Bank if the Participant has been providing services to the Bank for less
than twelve (12) months);

 

  (3) for purposes of this paragraph (e), the term “Bank” shall mean the Bank
and any affiliated bank, provided that in applying Section 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code, the language “at least fifty percent (50%)”
shall be used instead of “at least eighty percent (80%)” each time it appears in
Section 1563(a)(1), (2), and (3) of the Code and in applying Treasury Regulation
§1.414(c)-2 for purposes of determining trades or business (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least fifty percent (50%)” is used instead of “at least eighty
percent (80%)” each place it appears in Regulation §1.414(c)-2; and

 

  (4) where, as part of a sale or other disposition of assets by the Bank to an
unrelated service recipient, a Participant would otherwise experience a
Separation from Service, the seller and the buyer may specify whether the
Participant providing the services to the seller immediately before the asset
purchase transaction and providing services to the buyer after and in connection
with the asset purchase transaction has experienced a Separation from Service,
provided that the asset purchase transaction results from bona fide, arm’s
length negotiations, all Participants providing services to the seller
immediately before the asset purchase transaction and providing services to the
buyer after and in connection with the asset purchase transaction are treated
consistently for purposes of applying the provisions of any nonqualified
deferred compensation plan, and such treatment is specified in writing no later
than the closing date of the asset purchase transaction.

 

3



--------------------------------------------------------------------------------

II. ADMINISTRATION

The Plan shall be administered by the Personnel and Compensation Committee of
the Board of Directors of the Bank (the “Committee”). In addition to any
authority granted from time to time to the Committee by the Board of Directors
of the Bank (the “Board”), the Committee shall have the authority to:
(a) prescribe, amend and rescind Plan rules, regulations and procedures
consistent with the Plan; (b) approve Performance Goals and Performance Periods
(with Board approval); (c) determine from time to time the eligibility of
employee of the Bank for participation in the Plan; (d) determine the number and
monetary value of Performance Units to be allocated to each Participant for each
Performance Period; (e) delegate from time to time the performance of functions
in connection with the administration of the Plan to such person or persons as
it deems appropriate; and (f) take all other action necessary or appropriate for
the administration of the Plan. All such actions by the Committee shall also be
consistent with the terms and provisions of the Plan.

The Committee shall operate and administer the Plan, for purposes of applying
the provisions of Section 409A of the Code, by adhering to the following rules:

 

  a. Separate Payments. Each separately identified amount to which the
Participant is entitled under the Plan shall be treated as a “separate payment.”

 

  b. Right to a Series of Separate Payments. To the extent permissible under
Section 409A of the Code, any series of installment payments under the Plan
shall be treated as a “right to a series of separate payments.”

 

 

c.

Short-Term Deferral Exception. Unless otherwise required to comply with
Section 409A of the Code, a payment shall not be treated as a “deferral of
compensation” (as such term is described in §1.409A-1(b) of the Regulations) if
the Participant actually or constructively receives such payment no later than
within two and one-half (2 1/2) months after the end of the later of the taxable
year of the Participant or Bank in which the payment is no longer subject to a
“substantial risk of forfeiture” (as such term is described in §1.409A-1(d) of
the Regulations).

 

  d. Separation Pay Exception. Unless otherwise required to comply with
Section 409A of the Code, a payment shall not be treated as a “deferral of
compensation” (as such term is described in §1.409A-1(b) of the Regulations) if
such payment satisfies the following requirements:

 

  (1) the payment is being paid or provided due to the Separation from Service
of the Participant, provided, however, the Separation from Service was due to
“involuntary termination” of the Participant by the Bank;

 

4



--------------------------------------------------------------------------------

  (2) the payment being paid or provided does not exceed two (2) times the
lesser of:

 

  (A) the Participant’s annualized compensation from the Bank for the calendar
year in which the involuntary termination of the Participant’s employment
occurs; and

 

  (B) the maximum dollar amount that may be taken into consideration under a
qualified plan pursuant to Section 401(a)(17) of the Code for the calendar year
in which the involuntary termination of the Participant’s employment occurs; and

 

  (3) the payment is required under the Plan to be paid no later than the last
day of the second calendar year following the calendar year in which the
involuntary termination of the Participant’s employment occurs.

 

III. ELIGIBILITY

Participants in the Plan for each Performance Period shall be those Bank
officers who are recommended by the President and Chief Executive Officer, as
approved by the Committee in its sole discretion.

Before the beginning of each Performance Period, the Committee shall approve
those Bank officers who shall be eligible to participate in the Plan for that
Performance Period. The eligibility of any Participant for any Performance
Period is at all times determined in the sole discretion of the Committee and
may be subject to such restrictions as the Committee may in its sole discretion
from time to time determine. Restrictions on one Participant’s eligibility need
not be applicable or the same as restrictions applicable to any other
Participant’s eligibility.

 

IV. PERFORMANCE UNITS

Performance Units shall be allocated to Participants before each Performance
Period pursuant to a formula approved by the Committee. Participants who become
employed during a Performance Period may have their Performance Units for such
Performance Period allocated to them at the time of employment.

The President & CEO of the Bank, in his discretion, shall have the authority to
allocate additional Performance Units to any Participant other than the
President & CEO. The aggregate number of such discretionary Performance Units
available to be allocated also shall be specified as part of the formula
referred to in the first paragraph of this Section for the applicable
Performance Period.

 

5



--------------------------------------------------------------------------------

V. PERFORMANCE PERIODS AND GOALS

Each year shall begin a new Performance Period.

As of the beginning of each Performance Period, the Committee, with the approval
of the Board of Directors, shall establish one or more performance goals and
Performance Unit values (“Performance Goals”) consistent with the purposes of
the Plan, as determined in the sole discretion of the Committee, for that
Performance Period, and if appropriate, the weight to be given to each such
Performance Goal for that Performance Period. The Committee may, from time to
time thereafter, make appropriate adjustments in Performance Goals to reflect
major unforeseen transactions, events or circumstances which in the Committee’s
opinion alter or affect such goals or the basis or assumptions upon which such
goals were determined.

At the beginning of each Performance Period, the Bank’s Human Resources
Department shall send a letter (“Notification Letter”) to each Participant who
has been allocated Performance Units for that period. The Notification Letter
shall indicate for that Performance Period: (a) the number of granted
Performance Units for that Participant; (b) the Performance Goals applicable for
such Performance Period; and (c) such other information relevant to such
Performance Period.

As soon as practicable after the end of each Performance Period, the Committee
shall determine the extent to which the Performance Goals for that period were
achieved.

Notwithstanding any provision in this Article VI to the contrary, the Committee
shall take all reasonable actions to qualify compensation that will be paid upon
the satisfaction of Performance Goals as Performance-Based Compensation.

 

VI. VESTING

Except as provided below, if a Participant is actively employed by the Bank at
the end of the Performance Period he shall be vested at the end of such
Performance Period in the Performance Units allocated to him for that
Performance Period.

If a Participant dies, becomes Disabled, or incurs a Separation from Service on
or after attaining his or her Normal Retirement Age before the end of a
Performance Period, such Participant shall be vested at the end of the
corresponding Performance Period in the number of Performance Units he would
have received had his employment with the Bank continued to the end of the
Performance Period, multiplied by a fraction, the numerator of which is the
number of full months he was employed by the Bank during the Performance Period
(excluding any period of Disability in excess of three months), and the
denominator of which is the total number of months in the Performance Period.

In the event of: (i) a Change of Control; or (ii) a termination of the
Participant’s employment for Good Reason, the Participant shall be fully vested
in any outstanding Performance Units.

The balance of a Participant’s Performance Units for any Performance Period that
are not vested as provided above shall automatically be forfeited by the
Participant as of the last day of that Performance Period.

 

6



--------------------------------------------------------------------------------

Any award or Performance Unit allocation hereunder may be reduced pro rata in
the event that a Participant (1) commences employment with the Bank during a
Performance Period, or (2) is absent from the Bank (other than regular vacation)
during a Performance Period whether through approved leave or otherwise,
Disability, leave under the Family and Medical Leave Act, a personal leave of
absence or military leave.

 

VII. BENEFITS

 

  a. Benefit Value. The benefits to a Participant under the Plan will be the
cash value of Performance Units based upon the achievement of the Performance
Goals as established and determined by the Committee in which such Participant
becomes vested.

 

 

b.

Time of Payment. Except as otherwise provided for herein, payments due hereunder
for vested Performance Units will be made within two and one-half (2  1/2)
months following the end of the Performance Period in which such Performance
Units vested.

 

  c. Form of Payment. A Participant will receive a distribution from the Plan in
the form of a lump sum. The Committee may prescribe such rules as it deems
necessary regarding the payment of benefits.

 

VIII. DESIGNATION OF BENEFICIARY

In the event of the death of a Participant, all benefits to which that
Participant is entitled but which are unpaid at the time of his death shall be
paid to the beneficiary or beneficiaries of that Participant who are designated
in writing by the Participant on a form provided by, filed with and accepted by
the Bank, or in the absence of any such designation, to the beneficiary or
beneficiaries of that Participant who are entitled to receive the benefits of
that Participant which are payable under the qualified defined benefit pension
plan sponsored by the Bank or its successor plan.

 

X. AMENDMENT OR TERMINATION OF PLAN

The Bank may terminate, amend or modify this Plan at any time and from time to
time; provided however, any such termination, amendment or modification may not
divest any Participant of any of his benefits under this Plan which are granted
as of the date of such termination, amendment or modification.

 

  a.

General Rule. The Bank reserves the right to terminate or amend this Plan at any
time and from time to time; provided, however, that except as otherwise provided
in Section (b) of this Article X, no termination or amendment of the Plan shall
accelerate the payment of benefits under the Plan in violation of Section 409A
of the Code. To the extent that the Committee does not accelerate the timing of

 

7



--------------------------------------------------------------------------------

 

distributions on account of the Plan termination, payment of any remaining
benefits under the Plan shall be made at the same time and in the same form as
such distribution would have been based upon the most recent effective election
made by the Participant as in effect at the time of the Plan termination.

 

  b. Terminations and Liquidations Subject to Certain Conditions. To the extent
otherwise permitted by Section 409A of the Code and the Regulations thereunder,
the Bank may terminate and liquidate the Plan if the following requirements are
met:

 

  (1) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Bank;

 

  (2) the Bank terminates and liquidates all plans, agreements, methods,
programs and other arrangements sponsored by the Bank that would be aggregated
with any terminated and liquidated plans, agreements, methods, programs and
other arrangements under §1.409A-1(c) of the Regulations if the Participant had
deferrals of compensation under such plans, agreements, methods, programs and
other arrangements;

 

  (3) no payments in liquidation of the Plan are made within twelve months
(12) of the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Plan, other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not been
taken;

 

  (4) all payments are made within twenty-four (24) months of the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Plan; and

 

  (5) the Bank does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under applicable Treasury Regulations if the same
Participant was a employee in both plans, at any time within three (3) years
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Plan.

 

  c. Compliance with Code Section 409A. This Plan shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant or
beneficiary may amend the provisions of the Plan if and to the extent that the
Committee determines that such amendment is necessary or appropriate to comply
with the applicable requirements of Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

XI. LIMITED RESTRICTIONS ON SETTING ASIDE OR RESERVING ASSETS

Notwithstanding the foregoing provisions in this Plan to the contrary, if the
Participant is an “applicable covered employee” (defined below), then no amounts
or benefits due a Participant shall be transferred to a trust or otherwise set
aside or reserved pursuant to any other arrangement during any “restricted
period” (defined below) with respect to the qualified defined benefit plan
sponsored by the Bank or its successor plan. For these purposes:

 

  a. Restricted Period. The term “restricted period” means (1) any period during
which the qualified defined benefit plan sponsored by the Bank or its successor
plan is in “at-risk status” (as defined in Section 430(i) of the Code), (2) any
period in which the sponsor of the qualified defined benefit plan is a debtor in
a case under Title 11, United States Code, or similar Federal or State law, and
(3) the twelve (12) month period beginning on the date which is six (6) months
before the termination date of the qualified defined benefit plan if, as of the
termination date, the assets of the qualified defined benefit plan are not
sufficient for pay all benefit liabilities (within the meaning of Section 4041
of ERISA) under the qualified defined benefit plan;

 

  b. Applicable Covered Participant. The term “applicable covered participant”
means any (1) covered participant of the sponsor of the qualified defined
benefit plan, (2) covered participant of any member of a controlled group that
includes the sponsor of the qualified defined benefit plan, and (3) former
employee who was a covered employee at the time of termination of employment
with the sponsor of the qualified defined benefit plan or any member of a
controlled group that includes the plan sponsor; and

 

  c. Covered Participant. The term “covered participant” means an individual
described in Section 162(m)(3) of the Code or an individual subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934.

 

XII. GENERAL PROVISIONS

 

  a. No Right of Continued Employment. Nothing contained in the Plan shall give
any Participant the right to be retained in the employment of the Bank or affect
the right of the Bank to dismiss any Participant.

 

  b. No Right to Continued Payments. The allocation of any Performance Units,
the vesting therein or the payment of any Plan benefits for any Performance
Period shall not guarantee a Participant the right to receive any such
allocation, vesting or payment for any subsequent Performance Period.

 

  c. No Right of Transfer. The interests of persons entitled to benefits under
the Plan are not subject to their debts or other obligations and, except for tax
withholding requirements or as otherwise specifically provided herein, may not
be voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered.

 

9



--------------------------------------------------------------------------------

  d. Withholding for Taxes. The Bank shall have the right to deduct from all
amounts paid under this Plan any taxes required by federal, state or local law
to be withheld with respect to such payments.

 

  e. Special Compensation. Except as otherwise provided by law, benefits
received under the Plan shall not be included or taken into account in
determining benefits under pension, retirement, profit sharing, group insurance,
or any other benefit plan maintained by the Bank, unless so provided in such
plan. Neither the Bank nor the Committee guarantee in any way the deferral of
tax liability if a Participant defers the payment of Plan benefits.

 

  f. Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with applicable Federal law.

 

  g. Funding of Benefits. Benefits payable hereunder to or on account of any
Participant shall be paid directly by the Bank from its general assets. The Bank
shall not be required to segregate on its books or otherwise set aside any
amount to be used for the payment of benefits under this Plan.

 

  h. Interpretation. The Committee shall have the sole and complete authority to
interpret the provisions of and decide all disputes arising under the Plan,
which interpretations and decisions shall be final and binding on all parties
having any interests arising under or by virtue of the Plan.

 

  i. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

  j. Litigation. If any Participant, former Participant or beneficiary shall
bring a suit or proceeding against the Committee or the Bank, or if any dispute
shall arise as to the person or persons to whom payment or delivery of any funds
shall be made by the Bank, the costs (including attorneys’ fees) to the Bank of
defending the action, where the result is adverse to the complainant, or
pursuant to the authorization of the court or other forum in which the suit or
proceeding is brought, shall be charged against the Plan benefits of the
applicable Participant, former Participant or beneficiary, and only the excess
of such Plan benefits, if any, over the amount of such costs shall be payable by
the Bank.

 

  k. Effective Date. The Plan shall be effective beginning January 1, 2008 until
modified or revoked by the Bank.

 

10



--------------------------------------------------------------------------------

  l. Federal Housing Finance Board. This Plan shall be maintained in accordance
with and is subject to Federal Housing Finance Board regulations and policies.

 

APPROVED BY THE BOARD

OF DIRECTORS THIS 22ND DAY

OF JANUARY, 2008.

/s/ Peter E. Gutzmer

Its Corporate Secretary

 

11